 1    GUTRIDE SAFIER LLP
      SETH A. SAFIER (State Bar No. 197427)
 2    KRISTEN SIMPLICIO (State Bar No. 263291)
      100 Pine Street, Suite 1250
 3    San Francisco, CA 94111
      Telephone: (415) 271-6469
 4    Facsimile: (415) 449-6469
      Attorneys for Plaintiffs
 5
      DEMLER ARMSTRONG & ROWLAND, LLP
 6    DEREK H. LIM (SBN 209496)
      lim@darlaw.com
 7
      1350 Treat Boulevard, Suite 400
 8    Walnut Creek, CA 94597
      Telephone: (415) 949-1900
 9    Facsimile: (415) 354-8380
10    McELROY, DEUTSCH, MULVANEY &
      CARPENTER, LLP
11
      ROBERT P. DONOVAN
12    rdonovan@mdmc-law.com
      570 Broad Street, Suite 1500
13    Newark, New Jersey 07102
      Telephone: (973) 622-7711
14    Facsimile: (973) 622-5314
15    Attorneys for Defendants

16                                UNITED STATES DISTRICT COURT
17
                               NORTHERN DISTRICT OF CALIFORNIA
18

19    NICOLE LOCKHART, BOBBI                             CASE NO. 3:19-cv-01711-WHO
      O’SULLIVAN, and ALEXIS JADE HUNTER,
20    on behalf of themselves, the general public, and
      those similarly situated,                          STIPULATION AND
21                                                       ORDER: (1) RESCHEDULING
                            Plaintiffs,                  HEARING DATE ON MOTION; (2)
22                                                       EXTENDING TIME TO RESPOND TO
             v.                                          DEFENDANT’S MOTION TO DISMISS
23                                                       AND TRANSFER VENUE; AND (3)
      BEVERAGE MARKETING USA, INC.,                      RESCHEDULING CASE
24    HORNELL BREWING CO., INC, ARIZONA                  MANAGEMENT CONFERENCE A
      BEVERAGE COMPANY LLC, ARIZONA
25    BEVERAGES USA LLC, and ARIZONA
      ICED TEA LLC,
26
                            Defendants.
27

28
     STIPULATION EXTENDING TIME TO RESPOND TO DEFENDANT’S MTD AND MTS
     Case No. 3:19-cv-01711-WHO
 1           Pursuant to Civil Local Rule 6-2(a), Plaintiffs Nicole Lockhart, Bobbi O’Sullivan, and
 2    Alexis Jade Hunter (“Plaintiffs”), on behalf of themselves and all others similarly situated, and
 3    Defendants Beverage Marketing USA, Inc., Hornell Brewing Co., Inc, Arizona Beverage
 4    Company LLC, Arizona Beverages USA LLC, and Arizona Iced Tea LLC (“Defendants”),
 5    through their undersigned counsel, hereby stipulate as follows:
 6           WHEREAS on June 13, 2019, Defendants filed a Motion to Dismiss the Complaint or
 7    Alternatively, to Transfer Venue (“Motion”) (ECF No. 17) and a Request for Judicial Notice
 8    (ECF No. 18), and noticed the hearing for August 21, 2019, the earliest date on which both this
 9    Court and Defendants’ counsel would be available;
10           WHEREAS, the parties previously filed a stipulation (ECF 23), granted by the Court
11    (ECF 24), enlarging Plaintiffs’ time to respond to the Motion and Defendants’ time to file a reply;
12           WHEREAS, due to scheduling conflicts, the parties have agreed to reschedule the hearing
13    date on the Motion to September 11, 2019 at 2:00 pm;
14           WHEREAS, in the event of such rescheduling, the parties have agreed that Plaintiffs’ time
15    to respond to the Motion and Request for Judicial Notice shall be extended from July 17, 2019 to
16    July 31, 2019 and Defendants’ reply shall be due on August 21, 2019;
17           WHEREAS, the parties have also agreed to request to reschedule the case management

18    conference, scheduled for July 16, 2019 at 2:00pm, so as to take place on September 11, 2019, the
19    same day as the hearing date on the Motion;

20           IT IS HEREBY STIPULATED AND AGREED by the parties, through their counsel, that
21    pursuant to Local Rule 6-2(b), the hearing date on the Motion is rescheduled to September 11,
22    2019 at 2:00 pm;
23           IT IS HEREBY FURTHER STIPULATED AND AGREED that Plaintiffs’ time to
24    respond to Defendants’ Motion to Dismiss the Complaint or Alternatively, to Transfer Venue and
25    a Request for Judicial Notice, shall be extended from July 17, 2019 to July 31, 2019, and
26    Defendants’ time to file a reply shall be extended from August 7, 2019 to August 21, 2019; and
27
28
     STIPULATION RESCHEDULING HEARING DATE, CASE MANAGEMENT CONFERENCE, AND EXTENDING TIME TO
     RESPOND TO DEFENDANT’S MOTION                                                                          1
     Case No. 3:19-cv-01711-WHO
 1           IT IS FURTHER HEREBY STIPULATED AND AGREED by the parties that the Case
 2    Management Conference, currently scheduled for July 16, 2019 at 2:00 pm, is rescheduled to take
 3    place on September 11, 2019, after the hearing on the Motion.
 4
 5
      Dated: July 10, 2019                        GUTRIDE & SAFIER LLP
 6
 7
                                                  By: /s/ Kristen Simplicio
 8                                                       KRISTEN SIMPLICIO
 9                                                       Attorneys for Plaintiffs
10    Dated: July 10, 2019                        MCELROY DEUTSCH MULVANEY &
                                                  CARPTENTER, LLP
11
12
                                                  By: /s/ Robert P. Donovan
13                                                       Robert P. Donovan
14                                                       Attorneys for Defendants
15
16                                         PROPOSED ORDER
17           Pursuant to Civil Local Rule 6-2(b), and GOOD CAUSE APPEARING THEREFOR, it
18    is therefore ORDERED that:
19           The hearing date on the Motion is hereby rescheduled to September 11, 2019 at 2:00 pm;
20           Plaintiffs’ time to respond to Defendants’ Motion to Dismiss the Complaint and Motion to
21    Transfer Venue shall be extended from July 17, 2019 to July 31, 2019, and Defendants’ time to
22    file a reply shall be extended from August 7, 2019 to August 21, 2019; and
23           The Case Management Conference, currently scheduled for July 16, 2019 at 2:00 pm, is
24    rescheduled to take place on September 11, 2019, after the hearing on the Motion.
25           IT IS SO ORDERED.
26
                   7/12/2019
      DATED:
27
                                           THE HONORABLE WILLIAM H. ORRICK
28                                         UNITED STATES DISTRICT JUDGE
     STIPULATION RESCHEDULING HEARING DATE, CASE MANAGEMENT CONFERENCE, AND EXTENDING TIME TO
     RESPOND TO DEFENDANT’S MOTION                                                                      2
     Case No. 3:19-cv-01711-WHO
 1
 2
 3
                                  ATTESTATION OF COMPLIANCE
 4
             I, Kristen Simplicio, am the ECF user whose ID and password are being used to file this
 5
      document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that Robert P. Donovan
 6
      concurred in this filing.
 7
                                                                 /s/ Kristen Simplicio
 8
 9
10
11
12
13
14
15
16
17

18
19

20
21
22
23
24
25
26
27
28
     STIPULATION RESCHEDULING HEARING DATE, CASE MANAGEMENT CONFERENCE, AND EXTENDING TIME TO
     RESPOND TO DEFENDANT’S MOTION                                                                      3
     Case No. 3:19-cv-01711-WHO
